Citation Nr: 0004225	
Decision Date: 02/17/00    Archive Date: 02/23/00

DOCKET NO.  94-14 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to a compensable evaluation for the residuals 
of an appendectomy.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hypertension.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from October 1967 to June 
1969.

This appeal arose from a June 1992 rating decision of the 
Atlanta, Georgia, Department of Veterans Affairs 
(VA),Regional Office (RO), which denied entitlement to the 
requested benefits.  A hearing was held in April 1994 before 
a member of the Board of Veterans' Appeals (Board) sitting in 
Atlanta, Georgia.  In September 1996, the Board remanded the 
issues noted above for additional development.  In September 
1996, in compliance with the remand, the RO issued a 
supplemental statement of the case to the veteran and his 
representative, informing them of the laws and regulations 
pertaining to the finality of prior unappealed decisions.  
The case was subsequently returned to the Board.


FINDINGS OF FACT

1.  Whether the veteran meets the next higher rating for the 
residuals of an appendectomy (10 percent) depends on whether 
there is a scar which is tender and painful on objective 
demonstration or which is poorly nourished with repeated 
ulceration.  The evidence of record does not resolve this 
issue.

2.  The RO denied entitlement to service connection for 
hypertension in a rating action issued in April 1989.

3.  Additional evidence received since that time fails to 
show that the hypertension was present in service or 
developed to a compensable degree within one year of his 
discharge.


CONCLUSIONS OF LAW

1.  The veteran's claim for an increased evaluation for the 
service-connected residuals of an appendectomy must be 
denied.  38 U.S.C.A. § 5107(a) (West 1991; 38 C.F.R. 
§ 3.655(a) & (b) (1999).

2.  Evidence received since the RO denied entitlement to 
service connection for hypertension in April 1989 is not new 
and material, so that the claim is not reopened, and the 1989 
decision of the RO is final.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 5107(a), 7105 (West 1991); 38 C.F.R. §§ 3.104(a), 
3.156(a), 3.307, 3.309, 20.302 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to a compensable 
evaluation for the residuals of an 
appendectomy

Under the applicable criteria, when entitlement or continued 
entitlement to a benefit, such as a claim for an increased 
evaluation, cannot be established or confirmed without a 
current VA examination or re-examination and a claimant, 
without good cause, fails to report for such an examination, 
or re-examination, the claim shall be denied.  Examples of 
good cause include, but are not limited to, the illness or 
hospitalization of the claimant, or the death of an immediate 
family member.  38 C.F.R. § 3.655(a) & (b) (1999); Engelke v. 
Gober, 10 Vet. App. 396 (1997).

In January 1997, the veteran was informed that a VA 
examination of his appendectomy residuals was being 
scheduled.  He failed to report.  Because there was some 
question as to whether this original notification was sent to 
the most current address, a second notification of a VA 
examination scheduled for June 1999 was sent to the veteran's 
current address of record (the same address he gave when 
applying for a claim for PTSD in October 1999).  He again 
failed to report to the examination.

After a careful review of the record, it is found that 
entitlement to a compensable evaluation for the service-
connected residuals of an appendectomy has not been shown to 
be warranted.  Initially, it is noted that an additional 
examination is absolutely necessary in this case in order to 
determine the current nature and degree of severity of the 
service-connected appendectomy residuals.  Unfortunately, the 
veteran has refused to cooperate with the efforts of the RO 
in obtaining the needed evidence by failing, without evidence 
of good cause, to report for the examinations.  The inability 
of the RO to obtain the requested information has been solely 
due to the veteran's refusal to cooperate.  Therefore, it is 
concluded that the RO has made all reasonable attempts to 
obtain the information requested in the Board's previous 
remand.  Under these circumstances, 38 C.F.R. § 3.655(b) 
directs that the claim for an increased evaluation for the 
service-connected appendectomy residuals must be denied.

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for an increased 
evaluation for the appendectomy residuals.


II.  Whether new and material evidence 
has been submitted to reopen the claim of 
entitlement to service connection for 
hypertension

The applicable criteria state that a notice of disagreement 
shall be filed within one year from the date of mailing of 
the notification of the initial review and determination; 
otherwise, that determination will become final and is not 
subject to revision on the same factual basis.  The date of 
the notification will be considered the date of mailing for 
purposes of determining whether a timely appeal has been 
filed.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 3.104(a), 20.302 (1999).  If new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.  38 U.S.C.A.§ 5108 (West 
1991).  "New and material evidence" means evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in conjunction with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (1999).

Under the applicable criteria, service connection may be 
granted for a disability the result of disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 1991).

Where a veteran has served for 90 days or more during a 
period of war, or during peacetime service after December 31, 
1946, and cardiovascular disease, to include hypertension, 
becomes manifest to a degree of 10 percent within one year 
from the date of termination of such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 1991); 38 C.F.R. §§ 3.307, 3.309 1999).

The evidence which was of record when his case was reviewed 
by the RO in April 1989 will be briefly summarized.  The 
veteran's service medical record included a June 1967 
preinduction examination, which noted a blood pressure 
reading of 124/80.  No hypertension was complained of or 
diagnosed during active duty.  At the time of his April 1969 
separation examination, his blood pressure was 110/80.  His 
cardiovascular system was within normal limits and a chest x-
ray was negative.  During a January 1989 VA hospitalization 
for an unrelated illness, his blood pressure was 127/78.

The records added to the record since the April 1989 rating 
decision included various private medical records dated from 
1973 through 1975.  He was hospitalized at a private facility 
in July 1973, at which time it was believed that he had had 
an acute myocardial infarction.  Blood pressure readings were 
not noted and hypertension was not diagnosed.  Private 
outpatient treatment records developed between September 1973 
and October 1975, noted that his blood pressure ranged 
between 100-120/50-86.

The veteran was examined by VA in April 1992.  He indicated 
during this examination that he had been told the year before 
that he had hypertension. His readings were as follows:  
140/100 (sitting); 130/100 (supine); and 140/100 (standing).  
The diagnosis was hypertension.

In April 1994, the veteran testified before a member of the 
Board.  He indicated that he now had hypertension.  He 
expressed his believe that it was related to service.

After a careful review of the evidence of record, it is found 
that the additional evidence which the veteran has submitted 
is not "new and material."  Accordingly, his claim is not 
reopened and the April 1989 decision by the RO remains final.

"New" evidence means more than evidence which was not 
previously physically of record.  To be "new," additional 
evidence must be more than merely cumulative.  Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  In the instant case, the 
additional evidence is new, in that it established that the 
veteran currently has hypertension, a fact that had not been 
before the RO at the time of the 1989 denial.

However, the additional evidence is not "material."  The 
additional evidence must bear directly and substantially upon 
the specific matter under consideration and which by itself 
or in conjunction with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1999).  
In the instant case, the additional evidence contains no 
objective proof whatever that the veteran developed 
hypertension in service, or that this disorder manifested 
itself to a compensable degree within one year of his 
discharge.  The records that were submitted did not show an 
actual diagnosis of hypertension until the April 1992 VA 
examination (while he had a myocardial infarction in 1973, 
these records did not show a diagnosis of hypertension; 
however, even if these records had demonstrated a diagnosis 
of hypertension, they are outside the one year presumptive 
period for service connection).  Therefore, a review of this 
evidence clearly does not show that it is so significant that 
it must be considered in order to decide the merits of the 
claim.  As such, the evidence is not "material" and does 
not serve to reopen his claim for service connection for 
hypertension.


ORDER

A compensable evaluation for the residuals of an appendectomy 
is denied.

New and material evidence not having been submitted to reopen 
the claim of entitlement to service connection for 
hypertension, the benefit sought on appeal is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

